Title: Enclosure: Schedule of Property, 9 July 1799
From: Washington, George
To: 

 

Mount Vernon 9th July 1799

Schedule of property comprehended in the foregoing Will, which is directed to be Sold, and some of it, conditionally is Sold; with discriptive, and explanatory notes relative thereto.


In Virginia



acres
price
dollars


Loudoun County


Difficult run
 300

[$]6,666 (a)


(a) This tract for the size of it is valuable, more for its situation than the quality of its soil, though that is good for Farming; with a considerable portion of grd that might, very easily, be improved into Meadow. It lyes on the great road from the City of Washington, Alexandria and George Town, to Leesburgh & Winchester; at Difficult bridge; nineteen miles from Alexandria, less from the City & George Town, and not more than three from Matildaville at the Great Falls of Potomac. There is a valuable seat on the Premises—and the whole is conditionally sold—for the sum annexed in the Schedule.


Loudoun & Fauquier


Ashbys Bent
2481 [acres]
$10
[$]24,810


Chattins Run
 885
  8
   7,080 (b)


(b) What the selling prices of lands in the vicinity of these two tracts are, I know not; but compared with those above the ridge, and others below them, the value annexed will appear moderate—a less one would not obtain them from me.


Berkeley


So. fork of Bullskin
1600




Head of Evans’s [Evitt’s] M[arsh]
 453




On Wormeley’s line
 183





2236 [acres]
[$]20
$44,720 (c)



(c) The surrounding land, not superior in Soil, situation or properties of any sort, sell currently at from twenty to thirty dollars an acre. The lowest price is affixed to ⟨these⟩.


Frederick


Bought from Mercer
571 [acres]
[$]20
[$]11,420 (d)


(d) The observations made in the last note applies equally to this tract; being in the vicinity of them, and of similar quality, altho’ it lyes in another County.


Hampshire


On Potk River above B[ath]
240 [acres]
[$]15
[$]3,600 (e)


(e) This tract, though small, is extremely valuable. It lyes on Potomac River about 12 miles above the Town of Bath (or Warm springs) and is in the shape of a horse Shoe; the river running almost around it. Two hundred Acres of it is rich low grounds; with a great abundance of the largest & finest Walnut trees; which, with the produce of the Soil, might (by means of the improved Navigation of the Potomac) be brought to a shipping port with more ease, and at a smaller expence, than that which is transported 30 miles only by land.


Gloucester


On North River
400 [acres]

abt [$]3,600 (f)


(f) This tract is of second rate Gloucester low grounds. It has no Improvements thereon, but lyes on navigable water, abounding in Fish and Oysters. It was received in payment of a debt (carrying interest) and valued in the year 1789 by an impartial Gentleman to £800. N.B. it has lately been sold, and there is due thereon, a balance equal to what is annexed the Schedule.


Nansemond


Near Suffolk 1/3 of 1119 acres
373 [acres]
[$]8
[$]2,984 (g)



(g) These 373 a⟨cres⟩ are the third part of undivided purchases made by the deceased Fielding Lewis[,] Thomas Walker and myself; on full conviction that they would become valuable. The land lyes on the Road from Suffolk to Norfolk—touches (if I am not mistaken) some part of the Navigable water of Nansemond River—borders on, and comprehends part of the rich Dismal Swamp; is capable of great improvement; and from its situation must become extremely valuable.


Great Dismal Swamp


My dividend thereof

abt $20,000 (h)


(h) This is an undivided Interest wch I held in the Great Dismal Swamp Company—containing about 4000 acres, with my part of the Plantation & Stock thereon belonging to the Company in the sd Swamp.


Ohio River


Round bottom
 587




Little Kanhawa
2314




16 miles lowr down
2448




Opposite Big Bent
4395
dol.




9744 [acres]
10
[$]97,440 (i)


(i) These several tracts of land are of the first quality on the Ohio River, in the parts where they are situated; being almost if not altogether River bottoms. The smallest of these tracts is actually sold at ten dollars an acre but the consideration therefor not received—the rest are equally valuable & will sell as high—especially that which lyes just below the little Kanhawa and is opposite to a thick settlement on the West side the Rivr. The four tracts have an aggregate breadth upon the River of Sixteen miles and is bounded there by that distance.


Great Kanhawa


Near the Mouth West
10990




East side above
 7276




Mouth of Cole River
 2000





Opposite thereto
 2950




Burning Spring
  125





23341 [acres]

[$]200,000 (k)


(k) These tracts are situated on the Great Kanhawa River, and the first four are bounded thereby for more than forty miles. It is acknowledged by all who have seen them (and of the tract containing 10990 acres which I have been on myself, I can assert) that there is no richer, or more valuable land in all that Region; They are conditionally sold for the sum mentioned in the Schedule—that is $200,000 and if the terms of that Sale are not complied with they will command considerably more. The tract of which the 125 acres is a Moiety, was taken up by General Andrew Lewis and myself for, and on account of a bituminous Spring which it contains, of so inflamable a nature as to burn as freely as Spirits, and is as nearly difficult to extinguish.


Maryland


Charles County
600 [acres]
[$]6
[$]3,600 (l)


(l) I am but little acquainted with this land, although I have once been on it. It was received (many years since) in discharge of a debt due to me from Daniel Jenifer Adams at the value annexed thereto—and must be worth more. It is very level, lyes near the River Potomac.


[Maryland]


Montgomery





D[itt]o
519 [acres]
[$]12
[$]6,228 (m)


(m) This tract ⟨lies⟩ about 30 miles above the City of Washington, not far from Kittoctan. It is good farming Land, and by those who are well acquainted with it I am informed that it would sell at twelve or $15 pr acre.


Pennsylvania


Great Meadows
234 [acres]
[$]6
[$]1,404 (n)


(n) This land is valuable on account of its local situation, and other properties. It affords an exceeding good stand on Braddocks road from Fort Cumberland to Pittsburgh—and besides a fertile

soil, possesses a large quantity of natural Meadow, fit for the scythe. It is distinguished by the appellation of the Great Meadows—where the first action with the French in the year 1754 was fought.


New York


Mohawk River
abt 1000 [acres]
[$]6
[$]6,000 (o)


(o) This is the moiety of about 2000 Acs. which remains unsold of 6071 Acres on the Mohawk River (Montgomery CtY) in a Patent granted to Daniel Coxe in the Township of Coxeborough & Carolana—as will appear by Deed from Marinus Willet & Wife to George Clinton (late Governor of New York) and myself. The latter sales have been at Six dollars an ac[r]e and what remains unsold will fetch that or more.


North Westn Territy


On little Miami
 839




Ditto
 977




Ditto
1235





3051 [acres]
[$]5
[$]15,251 (p)


(p) The quality of these lands & their Situation, may be known by the Surveyors certificates—which are filed along with the Patents. They ⟨li⟩e in the vicinity of Cincinnati; one tract near the mouth of the little Miami another seven & the third ten miles up the same—I have been informed that they will readily command more than they are estimated at.


Kentucky


Rough Creek
3000




Ditto adjoing
2000





5000 [acres]
[$]2
[$]10,000 (q)


(q) For the description of these tracts in detail, see General Spotswoods letters filed with the other papers relating to them. Besides the General good quality of the Land there is a valuable Bank of Iron Ore thereon: which, when the settlement becomes more populous (and settlers are moving that way very fast) will be found very valuable; as the rough Creek, a branch of Green River affords ample water for Furnances & forges.



Lots—viz. City of Washington


Two, near the Capital, Sqr. 634 cost $963—and with Buildgs
[$]15,000 (r)


(r) The two lots near the Capital, in square 634, cost me ⟨9⟩63$ only; but in this price I was favoured, on condition that I should build two Brick houses three Story high each: without this reduction the selling prices of those Lots would have cost me about $1350. These lots, with the buildings thereon, when completed will stand me in $15000 at least.


[City of Washington]


No. 5. 12. 13 & 14—the 3 last, Water lots on the Eastern Branch, in Sqr. 667 containing together 34,438 sqr. feet @ 12 Cts
[$]4,132 (s)


(s) Lots No. 5. ⟨12.⟩ 13. & 14 on the Eastn branch, are advantageously situated on the water—⟨and⟩ although many lots much less convenient have sold a great deal higher I will rate these at 12 Cts the square foot only.


Alexandria


Corner of Pitt & Prince Stts half an Acre—laid out into buildgs 3 or 4 of wch are let on grd Rent at $3 pr foot
[$]4,000 (t)


(t) For this lot, though unimproved, I have refused $35⟨0⟩0—It has since been laid off into proper sized lots for building on—three or 4 of which are let on ground Rent—forever—at three dollars a foot on the Street. and this price is asked for both fronts on Pitt & Princes Street.


Winchester


A lot in the Town of half an Acr. & another in the Commons of about 6 Acs.—supposed
[$]400 (u)


(u) As neither the lot in the Town or Common have any improvements on them, it is not easy to fix a price, but as both are well situated, it is presumed the price annexed to them in the Schedule, ⟨is a⟩ reasonable valu[atio]n.



Bath—or Warm Springs


Two Well situated, & had buildings to the amt of £150
[$]800 (w)


(w) The Lots in Bath (two adjoining) cost me, to the best of my recollection, betwn fifty & sixty pounds 20 years ago; and the buildings thereon £150 more. Whether property there has ⟨increased⟩ or decreasd in its value, ⟨and in wha⟩t condition the houses a⟨re, I am ignora⟩nt. but s⟨uppose they are not valued too⟩ high.


Stock


United States 6 prCts
[$]3746



Do defered



[$]1873
}


$2946



$ 2500



3 prCts
$6,246 (x)


(x) These are the sums which are actually funded. and though no more in the aggregate than $7,566—stand me in at least ten thousand pounds Virginia Money. be⟨ing⟩ the amount of bonded and other debts due to me, & discharged during the War when money had depreciated in that ratio—and was so se⟨tt⟩led by public author[it]y.


Potomack Company


24 Shares—cost ea. £100 Sterg

[$]10,666 (y)


(y) The value, annexed to these sha[res] is what they have actually cost me, and is the price affixed by Law: and although the present selling price is under par, my advice to the Legatees (for whose benefit they are intended, especially those who can afford to lye out of the Money is that each should take and hold one; there being a Moral certainty of a great and increasing profit arising from them in the course ⟨of a few⟩ years.


James River Company


5 Shares—each cost $100

[$]500 (z)


(z) It is supposed that the Shares in the James River Company must also be productive. But of this I can give no decided opinion for want of mo⟨re accur⟩ate informatn.



Bank of Columbia


70 Shares—$40 each

[$]6,800


Bank of Alexandria


beside 20 to Free School 5

[$]1,000 (&)


Th⟨ese are the no⟩minal prices of th⟨e shares in the Banks⟩ of Alexandria & Co⟨lumbia—the selling prices⟩ vary according ⟨to circumstances.⟩ But as the Sto⟨ck usually divides from⟩ eight to ten ⟨per cent per annum, they⟩ must be w⟨orth the former, at least,⟩ so long as the ⟨Banks are conceived⟩ to be Secure, ⟨although circumstan⟩ces may, so⟨metimes make them below it⟩.


Stock—living—viz.


1 Covering horse, 5 Co[ac]h Horses—4 riding do—Six brood Mares—20 working horses & mares. 2 Covering Jacks—& 3 young ones—10 she asses, 42 working Mules—15 younger ones 329 head of horned Cattle 640 head of Sheep—and a large stock of Hogs—the precise number is unknown[.] My Manager has estimated this live Stock at £7,000 but I shall set it down in order to make rd sum at





[$]15,653




Agregate amt
 $530,000


The va⟨lue of the live sto⟩ck depends more up⟨on the qua⟩lity than quantity of the ⟨different⟩ species of it, and this aga⟨in upon⟩ the demand, and judgment ⟨or fanc⟩y of purchasers.

Go: Washington

